Citation Nr: 1131423	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-20 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) other than PTSD, including under 38 C.F.R. § 3.317.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2004 to November 2005, including service in Iraq in support of Operation Enduring Freedom from November 2004 to October 2005.  Commendations and awards include a Combat Infantry Badge, a Global War on Terrorism Expeditionary Medal, and a Global War on Terrorism Service Medal.  The Veteran also served on active duty from June to October of 2007 in support of Operation Iraqi Freedom, and had periods of active duty for training and inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2009 the Board remanded the matter for VA treatment records, which were duly obtained and are in the claims file.  No further action to ensure compliance with the Board's 2009 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2010 the Board remanded the matter for additional development, including notice to the Veteran of the evidence required to substantiate a claim for service connection based on aggravation of a pre-existing disorder, and for provision to the Veteran of a VA Compensation and Pension (C&P) examination.  The requested notice having been sent in May 2010, and a new examination done in October 2010, no further action to ensure compliance with the Board's remand directives is required.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

The Veteran, who is a Persian Gulf War combat veteran, seeks service connection for an acquired psychiatric disorder, claimed as depression.  

On November 7, 2005, the Veteran underwent a complete physical examination by a family practitioner.  During the examination he complained of extreme tiredness, decreased sexual desire, and difficulty with memory and concentration.  He denied any feelings of depression, thoughts of suicide, or seizures.  The provider told the Veteran to let him know if the Veteran felt like he was getting depressed.

On November 28, 2005, the Veteran returned to his family doctor "for a question of depression."  The doctor observed that the Veteran had good flow of thoughts and good eye contact.  Diagnosis was "depression after returning from Iraq."  The Veteran was started on psychotropic medication.  

C&P psychiatric examination in 2006 yielded no psychiatric diagnosis.  

On October 3, 2007, the Veteran presented to the Minneapolis VAMC complaining of difficulty falling and staying asleep, decreased appetite, low energy, anhedonia, and some feelings of hopelessness.  He also admitted to "active" suicidal ideation.  He reported that his wife had recently told him that she was cheating on him and wanted a divorce, and said that this news was a shock for him and a devastating blow.  Diagnosis, which was tendered by a doctor of osteopathy, was depression, not otherwise specified, rule out PTSD.  The Veteran was discharged the next day.

C&P psychiatric examination in 2010 yielded no psychiatric diagnosis.  According to the examiner, while the Veteran did have some depressive symptoms, the criteria for a clinical diagnosis were not met.  

DD-214 confirms that the Veteran served in Iraq in support of Operation Enduring Freedom from November 2004 to October 2005.  In light of the conclusion of the 2010 VA examination that a diagnosis is not warranted at this time, the question is raised as to whether the Veteran's claim should be considered under the provisions of 38 C.F.R. § 3.317.  As noted above, he has complained of sleep disturbances and neuropsychological symptoms, which are both listed under 38 C.F.R. § 3.317 as possible signs or symptoms of undiagnosed illness.  However, review of the record reveals that he has never been accorded a Persian Gulf War Registry examination, nor has his claim been adjudicated under the provisions of 38 C.F.R. § 3.317.  Therefore, to accord him every possible consideration, remand for appropriate procedural and evidentiary development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice that informs him how to substantiate a claim based on undiagnosed illness due to service in the Persian Gulf. 

2.  Accord the Veteran a C&P psychiatric examination in accordance with the Gulf War Guidelines Examination Worksheet.  

The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to state whether it is as likely as not that the Veteran's psychiatric complaints, including, but not limited to, extreme tiredness, decreased libido, depression, and difficulty with memory and concentration, are manifestations of an undiagnosed illness.  

3.  After completion of the above and any other development deemed necessary, adjudicate the claim for service connection, with specific consideration of the provisions of 38 C.F.R. § 3.317.  If the claimed benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


